Citation Nr: 1135824	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to additional vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran had active service from December 1987 to June 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 Administrative Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that determined the need for an extension of entitlement to additional training was not necessary based on the Veteran's education and employment status.

The Veteran currently resides in Wyoming, and in May 2007, he testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in Cheyenne, Wyoming.  A transcript of his testimony is associated with the claim file.

The case was initially before the Board in August 2008, at which time the Board determined that the record contained inconsistencies, and remanded the matter back to the RO for additional development.  

The Board remanded the case again in July 2009 in order to accommodate the Veteran's request for another hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.

As noted above, the Board remanded this case most recently in July 2009.  In that remand, the Board instructed VA to schedule the Veteran for a hearing either at the RO or via videoconference.  Inexplicably, this has not been done.

A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the hearing before a Veterans Law Judge, either at the RO or via video-conference per the Veteran's request.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claim file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

